DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 16 objected to because of the following informalities:  claim 16 is missing a transitional phrase; recommend inserting “wherein” after “claim 1” and before “the power injection nozzle,” to become: “…claim 1, wherein the power injection nozzle...”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selectively operable control system” in claim 29.
The generic placeholder is “a selectively operable control system” and the functional language attributed to the control system is “for controlling one or more delivery parameters under which the cladding material and the carrier fluid are delivered to the inlet of the material feeder.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claim 29, the claim recites “a selectively operable control system is associated with the source of cladding material for controlling one or more delivery parameters under which the cladding material and the carrier fluid are delivered to the inlet of the material feeder.”  The specification fails discloses how the control system achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “selectively operable control system” in claim 29 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the Specification mentions the “selectively operable control system” (page 31, paragraph 00173), no structure is provided in the Specification that 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3, 5, 8-9, 11, 13-19, 21-23, 26-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3, 5, 8-9, 11, 13-19, 21-23, 26-27, and 29 begin with: “A powder injection nozzle according to….”  However, it is unclear if “a powder injection nozzle” is a new nozzle or a variant of the nozzle introduced earlier.  For the purpose of the examination, the claims will be interpreted as beginning with: “Claim 3 and 5 recite the limitation "the first free end” in line 6 of claim 3 and line 2 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation claimed will be interpreted as “the first free open end” (referring to the first free open end introduced in line 4 of claim 3).
	Claim 9 recites the phrase “the insert includes two or more openings arranged to form a polar array of openings about the tube.” However, it is unclear what the Applicant intended by using the term “polar array.”  Since there is no way of determining the requisite degree of the term “polar array,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claim 11 recites the phrase “a closure member is sealingly arranged at the proximal end of the body between the body and the tube to prevent gas from escaping via the distal end of the body.”  However, it is unclear which end of the body is the “proximal end.”  Additionally, it is unclear how the closure member (number 46 in fig. 5B), which is at the aft end of the body (number 36 in fig. 5B), prevents gas from escaping through the opposite (distal) end of the body.  Since there is no way of determining the requisite degree of the terms “proximal end” and “distal end” in claim 11, as best 
Claim 13 recites the limitation "closure member.”  However closure member is introduced in claim 11, and claim 13 is dependent on claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the phrase “the fluid delivery unit includes a water cooling mechanism.”  However, the Specification identifies the fluid delivery unit and the water cooling mechanism as the same device—“the powder injection nozzle 35 includes an integrally formed fluid delivery unit 50 for delivering a cooling fluid to the distal end region of the powder injection nozzle 35. In the illustrated embodiment, the fluid delivery unit is in the form of a water cooling mechanism 50...” (paragraph 161 on page 29).  Therefore, it is unclear how the water cooling mechanism is included in the fluid delivery unit.  Since there is no way of determining the metes and bounds of the term “water cooling mechanism” with respect to the term “fluid delivery unit,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 22 recites the limitation "the first inlet hole.”  However the first inlet hole is introduced in claim 21, and claim 22 is dependent on claim 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the second inlet hole.”  However the second inlet hole is introduced in claim 21, and claim 23 is dependent on claim 18.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 22 and 23 both recite “second fixed end fixed in or about” holes formed in the wall of the sleeve.  However, it is unclear how a fixed end can be fixed about a hole.  For the purpose of the examination, the claim limitations will be interpreted as “second fixed end fixed in 
Claim 29 recites the phrase “for controlling one or more delivery parameters under which the cladding material and the carrier fluid are delivered to the inlet of the material feeder.”  However, it is unclear which delivery parameters are controlled.  Since there is no way of determining the requisite degrees of the term “delivery parameters,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aleshin (US-5486676-A).
Regarding claim 1, Aleshin teaches a powder injection nozzle (“coaxial single point powder feed nozzle,” abstract), including: a body (outer tube 32, fig. 2); a tube (inner tube 24, fig. 2) releasably connected to the body (the outer tubes and inner tubes are threaded and connect to each other, column 4, lines 4-18), the tube defining a through passage (inner tube 24 has a through passage for the powder as shown in fig. 2) having at least one inlet (powder inlet 26, fig. 2) for receiving a cladding material (as shown in fig. 2, the powder comes from the powder supply 18) and an outlet (nozzle outlet 36, fig. 2) for delivering the cladding material (powder metal 16, fig. 2) from the tube (powder stream 16s, fig. 2).
Aleshin, fig. 2

    PNG
    media_image1.png
    419
    769
    media_image1.png
    Greyscale

	Regarding claim 2, Aleshin teaches wherein the body (outer tube 32, fig. 2) is an elongate hollow body (as shown in fig. 2, the outer tube 32 is elongated along a horizontal axis as depicted and that it is hollow where the inner tube 24 fits within the outer tube 32).
	Regarding claim 3, Aleshin teaches wherein the body (outer tube 32, fig. 2) has at least one inlet (gas inlet 42, fig. 2) for receiving a gas (as shown in fig. 2, gas comes from gas supply 20) and an outlet (gas outlet 44, fig. 2) for ejecting the gas from the body (“an annular gas outlet 44 for the manifold 40 for channeling the shaping gas 22,” column 2, lines 47-48), thereby to form a gas shield about the cladding material as it is delivered from the tube (“the shaping gas 22 forms a shaping annulus of inert gas around the powder 16 being discharged from the powder outlet 28,” column 2, lines 50-52; the gas surrounding the powder acts as a gas shield for the powder), wherein the gas inlet (gas inlet 42, fig. 2)  includes a gas inlet tube (manifold 40, fig. 2) having a first free open end (open end at the gas inlet 42 as shown in fig. 2) for connection to a gas supply line (as shown in fig. 2, the line connecting the gas inlet 42 to the gas supply 20) and second fixed end (end of the gas inlet 42 fixed to the outer tube 32 as shown in fig. 2) extending through a hole formed in a wall of the body, thereby to provide a passageway for the gas from the first free open end to an interior of the body (as shown in fig. 2, the gas flows through the inlet 42 bypassing the outer wall of the outer tube 32 and traversing through the interior of the outer tube 32 as the gas is discharged out through the distal end of the nozzle outlet 36).
	Regarding claim 5, Aleshin teaches wherein the gas inlet tube includes a first portion (gas inlet 42 and manifold 40, fig. 2) defining the first free open end (gas inlet 42, fig. 2) and extending parallel to the longitudinal axis of the body (manifold 40, which extends horizontally and parallel to the longitudinal axis of the outer tube 32, as shown in fig. 2) and a second portion (gas outlet 44, fig. 2) extending at an angle to the first portion (as shown in fig. 2, the gas outlet 44 extends at an angle from the manifold 40).
	Regarding claim 8, Aleshin teaches wherein the outlet (gas outlet 44) is provided by an insert (fig 3; described as radial sectional view of nozzle along line 3-3 of fig. 2; described column 1, lines 54-55) arranged at the distal end of the tube (as shown in fig. 2, the line 3-3 is arranged at the distal end of the inner tube 24) between the body (outer tube 32, fig. 3; fig. 3 shows a radial perspective of the nozzle depicted in fig. 2, where fig. 3 incudes the shaping tubes 46 for the gas and the supply channel 30 for the powder) and the tube (inner tube 24, fig. 3), whereby the insert has one or more openings (shaping tubes 46, fig. 3) through which the gas can be delivered from the body (as the gas exits the gas outlet 44, it is delivered from the outer tube, described column 3, lines 1-12).







Aleshin, fig.3

    PNG
    media_image2.png
    293
    394
    media_image2.png
    Greyscale

	Regarding claim 9, Aleshin teaches wherein the insert (nozzle outlet 36, fig. 2) includes two or more openings arranged to form a polar array of openings about the tube (Applicant describes fig. 5C as a polar array having eight holes; similarly, as shown in fig. 3, Aleshin shows a similar design in fig. 3, albeit with nine tubes instead of the eight disclosed by the Applicant).
	Regarding claim 11, Aleshin teaches wherein a closure member (two O-ring type seals 48, fig. 2) is sealingly (“sealing the sliding joint,” column 4, lines 16-17) arranged at the proximal end of the body between the body and the tube (as shown in fig. 2, the O-rings are arranged between the outer tube 32 and the inner tube 24) to prevent gas from escaping via the distal end of the body (O-rings are described as sealing the sliding joint on the aft end of the nozzle, column 4, lines 14-18).
	Regarding claim 14, Aleshin teaches wherein the length of the body (outer tube 32) is less than the length of the tube (inner tube 24, fig. 2; as depicted in fig. 2, the length of the outer tube 32 is less than the length of the inner tube 24 due to the inner tube 24 extending past the aft end of the nozzle).
	Regarding claim 15, Aleshin teaches wherein the tube (inner tube 24, fig. 2) is fitted within the body (outer tube 32, fig. 2) such that the outlet (nozzle outlet 36, fig. 2) projects from the distal end of the body (as shown in fig. 2, the nozzle outlet 36 is projected from and connects with the outer tube 32), as shown in fig. 2, the nozzle outlet 36 provides a nozzle tip from which the powder stream 16 is discharged from the nozzle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 13, 16-19, 21-23, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aleshin as applied to claims 1-3, 5, 8-9, 11, and 14-15 above and further in view of Pyritz et al. (US-6396025-B1).
Regarding claim 13, Aleshin teaches the invention as described above as well as wherein the closure member (two O-ring type seals 48, fig. 2) are releasably mounted within the body (as shown in fig. 2, the O-rings 48 lie within the outer tube 32 and mounted to release and form a seal with the inner tube 24).  Aleshin does not explicitly disclose wherein the insert is releasably mounted within the body.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the insert (Applicant teaches a ring insert that is arranged at the distal end and is removable; similarly, Pyritz teaches a nozzle tip 120-1 that is releasable and threaded, as shown in fig. 17) is releasably mounted within the body (the nozzle tip is described as having a threaded portion 216 with a sealing ring 214; described column 6, lines 10-29).  The advantage of combining a releasable nozzle tip, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that during a forming operation, molten and other material from the workpiece can spatter to the nozzle which can clog the nozzle and having a nozzle tip that was removable would facilitate corrective maintenance of a clogged nozzle (Pyritz, column 1, lines 37-41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a removable nozzle tip, in view of the teachings of Pyritz, by adding a removable nozzle tip to the distal end of the powder nozzle taught by Aleshin, in order to facilitate corrective maintenance in the event of a clogged nozzle caused by spattering from the workpiece (Pyritz, column 1, lines 37-41).
Pyritz, fig. 17

    PNG
    media_image3.png
    768
    362
    media_image3.png
    Greyscale

Regarding claim 16, Aleshin teaches the invention as described above but does not explicitly disclose that the powder injection nozzle includes a fluid delivery unit for delivering a cooling fluid to the distal end region of the powder injection nozzle.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches that the powder injection nozzle (“powder feed nozzle for laser welding,” abstract) includes a fluid delivery unit (cooling collar 182, fig. 14) for delivering a cooling fluid to the distal end region of the powder injection nozzle (“Cooling fluid is pumped from cooling fluid source 184 for circulation in cooling chamber 180… positioned proximate to the focal point of laser 80,” column 5, lines 32-36; the “cooling collar 182 is positioned proximate to a first end of the nozzle tip 120-1,” column 5, lines 55-56).  The advantage of adding a cooling collar, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar, in view of the teachings of Pyritz, column 1, lines 19-21 and column 5, lines 33-36).
Pyritz, fig. 14

    PNG
    media_image4.png
    765
    478
    media_image4.png
    Greyscale

Regarding claim 17, Aleshin teaches the invention as described above but does not explicitly disclose wherein the fluid delivery unit includes a water cooling mechanism adapted to cool the temperature of the distal end of the tube.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the fluid delivery unit (cooling collar 182, fig. 14) includes a water cooling mechanism (Pyritz provides an example of using water in the cooling collar, column 5, line 32) adapted to cool the temperature of the distal end of the tube (Pyritz describes reducing the operating temperature of the nozzle positioned proximate to the focal point of the laser, column 5, lines 35-37, which is construed at being at the distal end of the nozzle or inner tube).  The advantage of adding a cooling collar that uses water, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) and that water is a low-cost coolant that is easily accessible.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a coolant, in view of the teachings of Pyritz, by adding a cooling collar to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) and to use water, which is a low-cost coolant and is easily accessible.
Regarding claim 18, Aleshin teaches the invention as described above but does not explicitly disclose wherein the water cooling mechanism includes a sleeve fixed to and bounding at least a portion of the body, thereby to form an enclosed area between an inner surface of the sleeve and an outer surface or wall of the body.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the water cooling mechanism (cooling collar 182, fig. 14 using water, column 5, line 32) includes a sleeve (cooling chamber, fig. 14) fixed to and bounding at least a portion of the body (as shown in fig. 14, the cooling chamber is fixed to the outside of the nozzle, which is construed as being the outer tube 32 as taught by Aleshin), thereby to form an enclosed area (the cooling chamber 180 has an enclosed area as well as volume) between an inner surface of the sleeve and an outer surface or wall of the body (chamber includes the inner surfaces of the cooling chamber 180 and the outside surface of the nozzle that is connected to the inside surfaces of the cooling chamber, referring to fig. 14).  The advantage of adding a cooling collar that includes a cooling chamber, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling fluid source (Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in view of the teachings of Pyritz, by adding a cooling collar and a cooling chamber to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
	Regarding claim 19, Aleshin teaches the invention as described above but does not explicitly disclose wherein the sleeve is coaxially aligned with the body, the sleeve being arranged to bound a portion of the body at or adjacent to the distal end of the body.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the sleeve (cooling chamber 180, fig. 14) is coaxially aligned with the body (construed as being the outside of the gas chamber 140, fig. 14; as shown in fig. 14, both the cooling chamber 180 and the gas chamber 140 are coaxially aligned in a vertical direction), the sleeve being arranged to bound a portion of the body (as shown in fig. 14, the cooling chamber 180 is fixed to the outside of the gas chamber 140) at or adjacent to the distal end of the body (cooling chamber 180 is adjacent to nozzle tip 120-1, which is the distal end of the nozzle, and adjacent to the gas chamber 140).  The advantage of adding a cooling collar that includes a cooling chamber, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling fluid source (Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in view of the teachings of Pyritz, by adding a cooling collar and a cooling chamber to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
Regarding claim 21, Aleshin teaches the invention as described above but does not explicitly disclose wherein the sleeve of the water cooling mechanism includes at least a first inlet hole formed in the wall of the sleeve and through which water can be charged into the enclosed area between the sleeve and the body and circulated about the enclosed area, and a second outlet hole formed in the wall of the sleeve through which water can be discharged from the sleeve, thereby to cool the associated regions of the body, tube and nozzle tip in use.
cooling chamber 180, fig. 14) of the water cooling mechanism (cooling collar 182, fig. 14 using water, column 5, line 32) includes at least a first inlet hole formed in the wall of the sleeve (fig. 14, inlet connected to box 184- “cooling fluid supply” and connected to the wall of the cooling chamber 180, which is annular and goes around the nozzle, column 5, line 53) and through which water can be charged into the enclosed area between the sleeve and the body and circulated about the enclosed area (“cooling fluid is pumped from cooling fluid source 184 for circulation in cooling chamber 180,” column 5, lines 32-34), and a second outlet hole formed in the wall of the sleeve (fig. 14, outlet connected to box 18- “exhausted cooling fluid” and connected to the wall of the cooling chamber 180) through which water can be discharged from the sleeve (“cooling fluid is exhausted from chamber 180 as illustrated by block 186,” column 5, lines 36-37), thereby to cool the associated regions of the body, tube and nozzle tip in use (“cooling fluid is continuously circulated through chamber 180 to reduce operating temperature of the nozzle,” column 5, lines 34-36; examiner is construing the nozzle taught by Pyritz to comprise the outer and inner tubes taught by Aleshin as well as the nozzle tip taught by Pyritz).  The advantage of adding a cooling collar that includes a cooling chamber, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling fluid source (Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
	Regarding claim 22, Aleshin teaches the invention as described above but does not explicitly disclose wherein the water cooling mechanism includes a water inlet pipe having a first free open end for connection to a water supply line and second fixed end fixed in the first inlet hole formed in the wall of the sleeve, thereby to provide a passageway for water to be charged to the enclosed area.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the water cooling mechanism (cooling collar 182, fig. 14 using water, column 5, line 32) includes a water inlet pipe (fig. 14, pipe in the housing 200 that connects to the cooling fluid supply 184) having a first free open end (open end of the left pipe shown in fig. 14) for connection to a water supply line (fig. 14, connects to cooling fluid supply 184) and second fixed end (fig. 14, the end from the hose connected to the water supply line 14 that connects to the housing 200) fixed in the first inlet hole (fig. 14, inlet connected to box 184 and part of the housing 200) formed in the wall of the sleeve (as shown in fig. 14, the housing 200 forms into the cooling chamber 180), thereby to provide a passageway for water to be charged to the enclosed area (as shown in fig. 14, passage is provided to flow a liquid from the cooling fluid supply 184 to the annular cooling chamber 180).  The advantage of adding a cooling collar that connects to a cooling fluid supply, as taught by Pyritz, to the powder nozzle, as taught by Aleshin, is that laser welding applications use high powered lasers or other high energy sources to melt deposited material for welding and a cooling collar reduces the operating temperature of the nozzle positioned proximate to the focal point of a laser (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in view of the teachings of Pyritz, by adding a cooling collar that connects to a cooling fluid supply and is attached to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
	Regarding claim 23, Aleshin teaches the invention as described above but does not explicitly disclose wherein the water cooling mechanism includes a water outlet pipe having a first free open end for connection to a water waste or recycling station and second fixed end fixed in the second outlet hole formed in the wall of the sleeve, thereby to provide a passageway for water to be discharged from the enclosed area.
However, in the same field of endeavor of powder nozzles for laser welding, Pyritz teaches wherein the water cooling mechanism (cooling collar 182, fig. 14 using water, column 5, line 32) includes a water outlet pipe (fig. 14, pipe in the housing 200 that connects to the exhausted cooling fluid 186) having a first free open end (open end of the right pipe shown in fig. 14) for connection to a water waste (exhausted cooling fluid 186, fig. 14) or recycling station and second fixed end (fig. 14, the end from the hose connected to the exhausted cooling fluid 186 that connects to the housing 200) fixed in the second outlet hole formed in the wall of the sleeve (fig. 14, outlet connected to box 18- “exhausted cooling fluid” and connected to the wall of the cooling chamber 180), thereby to provide a passageway for water to be discharged from the enclosed area (as shown in fig. 14, passage is provided to flow a liquid from the annular cooling chamber 180 to the exhausted cooling fluid 186).  The advantage of adding a cooling Pyritz, column 1, lines 19-21 and column 5, lines 33-36) while a cooling chamber provides a means for circulating fluid from a cooling fluid source to an exhaust cooling fluid source (Pyritz, column 5, lines 52-54), increasing the amount of fluid circulated through the cooling collar and, as a result, the amount of heat transferred away from the nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Aleshin to include a cooling collar that uses a cooling chamber, in view of the teachings of Pyritz, by adding a cooling collar that connects to an exhaust cooling fluid source and is attached to the outer tube of the nozzle taught by Aleshin, in order to reduce the operating temperature of the nozzle positioned proximate to the focal point of high powered lasers (Pyritz, column 1, lines 19-21 and column 5, lines 33-36) by increasing the amount of fluid circulated and the amount of heat transferred away from the nozzle.
	Regarding claim 26, Aleshin teaches wherein the inlet (powder inlet 26, fig. 2) of the tube (inner tube 24, fig. 2) of the powder injection nozzle (“coaxial single point powder feed nozzle,” abstract) is configured to be operatively connected to an outlet of a material feeder (powder supply 18, fig. 2) adapted to deliver the cladding material to the tube (“the present invention includes an inner tube 24 having a powder inlet 26 at a proximal end thereof disposed in flow communication with the powder supply 18 for receiving therefrom the powder metal 16 with the carrier gas,” column 2, lines 17-23).
	Regarding claim 27, Aleshin teaches wherein the material feeder (powder supply 18, fig. 2) includes a powder tube (“supply conduit,” column 2, line 15) with an inlet (examiner is construing a conduit with an inlet under broadest reasonable interpretation) for fluid communication with a source or reservoir of the cladding material (“The powder supply 18 includes a suitable powder reservoir…through a suitable powder feed wheel and supply conduit,” column 2, lines 13-16) and an outlet (examiner is construing a conduit with an outlet under broadest reasonable interpretation) in fluid communication with the inlet of the tube of the nozzle (“The powder supply 18 includes a suitable powder reservoir joined in flow communication with the nozzle 14 through a suitable powder feed wheel and supply conduit,” column 2, lines 13-16), wherein delivery of the cladding material to the inlet of the feeder is pressurized (“conventional means 18 are provided for supplying the powder metal 16 to the nozzle 14 with a suitable inert carrier gas such as Argon for example,” column 2, lines 1-3; thus, Aleshin teaches using Argon gas to pressurize the cladding material; in fig. 2, connection from the powder supply 18 to the nozzle is shown as being under pressure).
	Regarding claim 29, Aleshin teaches wherein a selectively operable control system (“powder feed wheel,” column 2, line 15) is associated with the source of cladding material (“The powder supply 18 includes a suitable powder reservoir joined in flow communication with the nozzle 14 through a suitable powder feed wheel and supply conduit,” column 2, lines 13-16) for controlling one or more delivery parameters under which the cladding material and the carrier fluid are delivered to the inlet of the material feeder (obvious to one of ordinary skill in the art to control the flow rate of powder supplied to the nozzle by adjusting the powder feed wheel taught by Aleshin in column 2, lines 13-16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hammeke et al. (US-4724299-A) teach a housing for a powder nozzle with multiple inlets and outlets.
Hu et al. (US-20050056628-A1) teach a powder nozzle that uses a coolant and shielding gas.
Miyagi et al. (US-20140186549-A1) teach another design for a powder supply nozzle (see fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5/21/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761